Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. The claims recite manipulation of a neural network, which is a mathematical concept for a type of data model. This judicial exception is not integrated into a practical application because there is does not appear limitations in the claims that suggest an application of the manipulated neural network or any limitations in the claims suggest a technological improvement derived from the manipulated neural network. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1-13 appear to describe only how the neural network is manipulated, e.g., pruned and quantized, all being mathematical.  Claims 14-20 describe the neural network realized within a neural network analyzer.  However, the only components of the neural network analyzer recited are an interface for receiving the neural network and a processing device that generates the neural network, making the analyzer appear to be a conventional computer.  Both the interface and processing device are well-understood, routine, conventional computer components that are recited at a high level of generality and therefore do not add significantly more to the abstract idea.  
Below gives a more detailed analysis of the claims’ subject matter eligibility under the 2019 Revised Patent Subject Matter Eligibility Guidelines (“2019 PEG”) and the October 2019 Update: Subject Matter Eligibility (“October Update”).
Regarding Claims 1 and 7…
Step 1 Analysis: Claim 1 recites a neural network which falls under the statutory category of a process as it is a mathematical algorithm.  Claim 7 recites a method, which falls under the statutory category of a process.
Step 2A, Prong One Analysis: The limitations claimed fall under the “mathematical concepts” abstract idea grouping specified in the 2019 PEG.   All the limitations involve pruning and quantizing layers of a neural network, using mathematical formulas/equations governed by Equations 1-9 of the instant specification. 
Step 2A, Prong Two Analysis:  Besides the mathematical formulas/equations steps, claims 1 and 7 does not appear to recite additional elements that integrate the mathematical concept abstract idea into a practical application.  For instance, there does not appear any tangible hardware components recited other than the mathematical concept itself.
Step 2B Analysis:  The claims as a whole do not amount to significantly more than the recited exception.  Manipulation of neural networks through jointly pruning and quantization are well-known mathematical concepts (as evidenced by references cited in this Office Action).  It is not apparent from the specification or the claims how differences in the mathematical formulas/equations applied in 
Claims 2-6 and 8-13 add limitations that are further steps in mathematical manipulation of the neural network.  Thus, the claims are a furtherance of the abstract idea recited in claims 1 and 7, without significantly more.
Regarding Claim 14…
Step 1 Analysis: Claim 14 recites a neural network analyzer which falls under the statutory category of a machine.  
Step 2A, Prong One Analysis: The substantive limitation claimed recites generation steps of a neural network falling under the “mathematical concepts” abstract idea grouping specified in the 2019 PEG.   All the limitations involved in the generation involve pruning and quantizing layers of a neural network, using mathematical formulas/equations governed by Equations 1-9 of the instant specification. 
Step 2A, Prong Two Analysis:  Besides the mathematical formulas/equations generation steps, claim 14 recite the additional elements of “an interface that receives a neural network” and “a processing deice that generates a neural network”.  These limitations are recited at a high level of generality, not indicating any special purpose configuration, how the computer is implementing the steps, etc.  The additional elements are loosely associating a generic computer to the generation of the neural network steps, thus representing no more than mere instructions to apply the judicial exceptions on a computer.  When the abstract idea limitations are viewed in combination with 
Step 2B Analysis:  Claim 14 as a whole do not amount to significantly more than the recited exception.  Manipulation of neural networks through jointly pruning and quantization are well-known mathematical concepts (as evidenced by references cited in this Office Action)
Claims 15-20 add limitations that are further steps in mathematical manipulation of the neural network.  Thus, the claims are a furtherance of the abstract idea recited in claim 14, without significantly more.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 7 and 14, as highlight in fig. 6 of the specification and using Equations 1-9 of the specification.
The most pertinent discovered related prior art listed below disclose methods of jointly pruning and quantization of a neural network.  However, the listed references do not disclose the exact method claimed, particularly use of the specified analytic threshold function, quantization of the output feature map based on weighted average of a quantization and dequantization of the weight for all feature all quantization levels, or the specified cost function.
CLIP-Q: Deep Network Compression Learning by In-Parallel Pruning-Quantization to Tung et al.
Deep Compression: Compressing Deep Neural Networks with Pruning, Trained Quantization and Huffman Coding
STDP Based Pruning of Connections and Weight Quantization in Spiking Neural Networks for Energy-Efficient Recognition to Rathi et al.
Automated Pruning for Deep Neural Network Compression to Manessi et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125